ORDER

PER CURIAM.
Steven J. Thebeau (Defendant) appeals from his conviction for second degree burglary in violation of Section 569.170 1 and misdemeanor stealing in violation of Section 570.030. Defendant argues that the trial court erroneously admitted photographs that the State failed to disclose during discovery. Having reviewed the briefs of the parties and the record on appeal, we conclude that the trial court did not err. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise noted, all statutory refer-enees are to RSMo 2000.